Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is in reply to the amendment filed on 04/06/2021.
Claims 9, 14, 17 and 19 have been amended.
Claims 1-8, 10 and 18 have been cancelled.
Claims 9, 11-17 and 19-26 are currently pending and have been examined.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is “a priority calculation component executing within the clinical decision support system” in claims 9 and 17 is drawn toward hardware as the "structure", in this case, plus the algorithm that the hardware uses to perform the functions, according to paragraph 24 of the Specification.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 101
Claims 9 and 11-16 are rejected under 35 U.S.C. 101 because the broadest reasonable interpretation of the claim is drawn to a computer readable medium that covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. The Applicant's specification does not specifically describe the types of media encompassed by the phrase "computer-readable medium." Therefore, given the broadest reasonable interpretation, the computer- readable medium may include transitory media (i.e. carrier waves, signal) as well as non-transitory storage devices. Transitory media, including carrier waves and signals, are non-statutory. See MPEP 2111.01. Because the broadest reasonable interpretation of a claim covers a signal per se, the claim is rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9, 11-17 and 19-26 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 9 and 11-16 are not drawn towards non-transitory computer readable medium (i.e., a manufacture) (see rejection above showing how they are not). However
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 17 includes limitations that recite an abstract idea.  Note that independent claim 15 is the system claim, while claim 1 covers a method claim and claim 8 covers the matching computer readable medium.
Specifically, independent claim 17 recites:
A computing device comprising: 
a processor; and
a memory coupled to the processor, wherein the memory' comprises instructions, which when executed on a processor of a computing device causes the computing device to implement a clinical decision support system, wherein the instructions cause the processor to:
receive, by a priority calculation component executing within the clinical decision support system, a weighted priority configuration data structure for a health care facility, wherein the weighted priority configuration data structure comprises for each of a plurality of reasons for compliance: a set of 
receive, by the clinical decision support system, a set of patients with care gaps, wherein the set of patients have associated patient information comprising a number of days out of compliance for at least one reason for compliance and at least one risk score associated with at least one condition;
assign, by the priority calculation component, a priority value to each given patient in the set of patients based on a risk score of at least one condition for the given patient, a number of days out of compliance for the at least one condition for the given patient, and an organizational goal factor associated with the at least one condition for the health care organization in accordance with the weighted priority configuration data structure, wherein the patient information for a given patient comprises a plurality of values for the number of days out of compliance for a set of reasons for compliance, wherein assigning the priority value for the given patient comprises:
determining an out-of-compliance weight based on a number of days out of compliance for each given reason for compliance within the set of reasons for compliance;
determining at least one risk factor based on the at least one risk score for each given reason for compliance within the set of reasons for compliance;
identifying an organizational goal factor for each given reason for compliance within the set of reasons for compliance; and
determining the priority value for the given patient by applying the at least one risk factor and the organizational goal factor to the out-of-compliance weight in accordance with the weighted priority configuration data structure for each given reason for compliance within the set of reasons for compliance; 
generate, by the priority calculation component, a prioritized communication sequence for the set of patients based on the assigned priority values; and
initiate, by a communication engine executing within the clinical decision support system, machine-generated communication with patients within the set of patients based on the prioritized communication sequence.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because assigning a priority value to a patient based on the number of days the patient has been out of compliance with a healthcare organization’s goals, prioritizing a sequence of communications with a group of patients based on the group of patients that have highest priority values assigned all relate to managing human behavior/interactions between people.  Furthermore, monitoring patients who may be at risk of medical conditions such as having a stroke, heart attack or breast cancer then prioritizing patients who are more at risk of having the medical conditions based on rules established at a healthcare organization are basic activities, services and agreements that occur within a healthcare organization such as hospitals, clinics and other medical facilities. Additional organizing human activity such as a managerial decision is done by notifying those patients who are more at risk of having the medical conditions. 
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 11-16 and 19-26 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception 
In the present case, for representative independent claim 17 (similar to claim 9), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A computing device comprising: 
a processor; and
a memory coupled to the processor, wherein the memory comprises instructions, which when executed on a processor of a computing device causes the computing device to implement a clinical decision support system, wherein the instructions cause the processor to (conventional computer implementation as noted below, see MPEP § 2106.05(f)):
receive, by a priority calculation component executing within the clinical decision support system (conventional computer implementation as noted below, see MPEP § 2106.05(f)), a weighted priority configuration data structure for a health care facility, wherein the weighted priority configuration data structure comprises for each of a plurality of reasons for compliance: a set of days-out-of-compliance weights for a plurality of tiers of days out of compliance, one or more risk priority factors based on a set of condition risks, and an organizational goal factor(insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec);
receive, by the clinical decision support system (conventional computer implementation as noted below, see MPEP § 2106.05(f)), a set of patients with care gaps, wherein the set of patients have associated patient information comprising a number of days out of compliance for at least one reason (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec);
assign, by the priority calculation component, a priority value to each given patient in the set of patients based on a risk score of at least one condition for the given patient, a number of days out of compliance for the at least one condition for the given patient, and an organizational goal factor associated with the at least one condition for the health care organization in accordance with the weighted priority configuration data structure, wherein the patient information for a given patient comprises a plurality of values for the number of days out of compliance for a set of reasons for compliance, wherein assigning the priority value for the given patient comprises:
determining an out-of-compliance weight based on a number of days out of compliance for each given reason for compliance within the set of reasons for compliance;
determining at least one risk factor based on the at least one risk score for each given reason for compliance within the set of reasons for compliance;
identifying an organizational goal factor for each given reason for compliance within the set of reasons for compliance; and
determining the priority value for the given patient by applying the at least one risk factor and the organizational goal factor to the out-of-compliance weight in accordance with the weighted priority configuration data structure for each given reason for compliance within the set of reasons for compliance; 
generate, by the priority calculation component (conventional computer implementation as noted below, see MPEP § 2106.05(f)), a prioritized communication sequence for the set of patients based on the assigned priority values; and
initiate, by a communication engine executing within the clinical decision support system (conventional computer implementation as noted below, see MPEP § 2106.05(f)), machine-generated communication with patients within the set of patients based on the prioritized communication sequence.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the clinical decision support system that includes a computer program product, a processor, a memory, a computing device, a communication engine, a user interface and a priority calculation component, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “receive, by a priority calculation component executing within the clinical decision support system, a weighted priority configuration data structure for a health care facility, wherein the weighted priority configuration data structure comprises for each of a plurality of reasons for compliance: a set of days-out-of-compliance weights for a plurality of tiers of days out of compliance, one or more risk priority factors based on a set of condition risks, and an organizational goal factor; receive, by the clinical decision support system, a set of patients with care gaps, wherein the set of patients have associated patient information comprising a number of days out of compliance for at least one reason for compliance and at least one risk score associated with at least one condition,” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
For claim 21 (similar to claim 9), regarding the additional limitation “assigning the priority value and generating the prioritized communication sequence comprise providing a user interface that allows a user to adjust user interface elements to balance organizational goals versus risk factors” the Examiner 
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 15-16, 18 and 20 as a whole do not integrate the above-noted at least one abstract idea into a practical application. 
For these reasons, representative independent claim 9 with its dependent claims 11-16 and analogous independent claim 17 with its dependent claims 19-26, do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 14, regarding the additional limitations of computer program product, the processor, the memory, the computing device, the communication engine, the user interface and a priority calculation component, the Examiner 
Regarding the additional limitation “receive, by a priority calculation component executing within the clinical decision support system, a weighted priority configuration data structure for a health care facility, wherein the weighted priority configuration data structure comprises for each of a plurality of reasons for compliance: a set of days-out-of-compliance weights for a plurality of tiers of days out of compliance, one or more risk priority factors based on a set of condition risks, and an organizational goal factor; receive, by the clinical decision support system, a set of patients with care gaps, wherein the set of patients have associated patient information comprising a number of days out of compliance for at least one reason for compliance and at least one risk score associated with at least one condition,” which the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.  
Thus, representative independent claim 9 and analogous independent claim 17 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Turning to the dependent claims, claims 12-13 and 23-24 describe what the data is such as the set of condition risks comprises stroke risk, heart attack risk, breast cancer risk, and overall risk, the risk priority factors comprise a plurality of factors for a plurality of tiers of risk for the set of condition risks, claims 16 and 25 describe comparing data such as the tiers of days out of compliance has a corresponding weight such that a tier with a higher number of days out of compliance has a higher  , and claims 11, 14, 15, 20-23 and 26 describe determining data such as, determining the priority value based on the plurality of priority values for the plurality of reasons for compliance, identify a first subset of patients having highest priority values within the set of patients, responsive to communication with a number of patients not being successful, identify a second subset of patients and initiating communication with the second subset of patients until the health care organization is at full capacity, initiating communication with patients within the set of patients comprises determining a communication mode for a given patient based on communication preferences of the given patient. As such, these are all similar to features in the independent claim in that they are manual steps that are applied on a computer or insignificant extra solution activity, which the Examiner submits merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea, the Examiner further submits that these limitations do no more than generally link use of the abstract idea to a particular field of use because they merely specify the type of input sources which does not alter or affect how the abstract idea is performed (see MPEP § 2106.05(e)).
Therefore, claims 9, 11-17 and 19-26 are ineligible under 35 USC §101.

Response to Arguments
Applicant alleges that the claims do not recite any human behavior. To the contrary, the claims recite a computerized clinical decision support system that replaces human behavior with computerized activities, e.g. see pgs. 9-11 of Remarks – Examiner disagrees.
The claims involve a series of steps for monitoring patients who may be at risk of medical conditions such as having a stroke, heart attack or breast cancer then prioritizing patients who are more at risk of having the medical conditions based on rules established at a healthcare organization, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Furthermore, a managerial decision is made by notifying those patients who are more at risk of having the medical conditions. These are basic activities, services and agreements that occur within a healthcare organization such as hospitals, clinics and other medical facilities. Accordingly, the claim recites an abstract idea.


Conclusion
Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Teresa Williams whose telephone number is 571.270.5509.  The Examiner can normally be reached on Monday-Friday, 8:30 am – 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Elaine Gort can be reached at 571.272.6781.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/T. W./
Examiner, Art Unit 3686
07/26/2021

/Elaine Gort/              Supervisory Patent Examiner, Art Unit 3686